 480DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDVulcan Trailer Manufacturing Co., Inc.and its alter-ego Vulcan Solid Waste,Inc. and its alter-egoPreferred Solid Waste Systems and its alter-egothe Vulcan CompanyandInternational Brother.hood of Boilermakers, Local Lodge 583. Case10-CA-2170631March 1987DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 8 December 1986 Administrative Law JudgeWilliam N. Cates issued the attached decision. Re-spondents Vulcan Trailer Manufacturing Company,Inc.`,Vulcan 'Solid Waste, Inc., and Preferred SolidWaste Systems filed exceptions.1The National Labor Relations Board has delegat-ed its authority in this 'proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge'srulings,findings,2 and conclu-sions andto adopt the recommended Order asmodified and set forth in full below.3ORDERThe National Labor Relations Board orders thattheRespondents,Vulcan TrailerManufacturingCo., Inc., and its alter-ego Vulcan SolidWaste,Inc., and its-alter-ego Preferred Solid Waste Sys-tems,, and its alter-ego The Vulcan Company, Bes-semer and , Montevallo,Alabama, their officers,agents, successors, and assigns, shall1.Cease and desist from(a)Failing and refusing to grant the April 1986wage increases called for in its 15 April 1985 to 14April 1988 collective-bargaining agreement withthe Union.' The Respondents,in filing exceptions,did so without admitting theywere proper parties and without waiving proper service of the charge,complaint,process, orjurisdiction.2The judge erroneously reported the case name ofOgle ProtectionService,183.NLRB 682 (1970), and the citation toFlorida Steel Corp.,231NLRB 651 (1977).Subsequent to the issuance of the judge's decision,Preferred,filed a pe-tition for reorganization under Chapter 11 of the United States Bankrupt-cy Code, 1l U.S.C § 1101 et seq.We note that the Board's proceedingsfallwithin the exceptions to the Bankruptcy Code's automatic stay provi-sions. See 11U.S.C. § 362 (b)(4),(b)(5); J&B SmithCo., 280 NLRB 539fn 2 (1986).3The judge included in Ins recommended Order a visitatorial clauseauthorizingthe Board, for compliance purposes, to obtain discovery fromthe Respondent under the Federal Rulesof CivilProcedure under the su-pervisionof the UnitedStates court of appeals enforcing the Board'sOrder. In the circumstances of this case, we find it unnecessary to in-clude such a clause.We shall modify the judge's recommended Order ac-cordingly.Additionally,we shall modify the recommended Order and issue a newnotice to conform more closely to the violations found.(b)Failing and refusing to abide by the termsand conditions - of its 'collective-bargaining agree-ment with the Union.(c)Threatening to refuse to recognize the Unionas the exclusive representative of the employees inthe appropriate unit set forth below, and threaten-ing employees with. unspecified reprisals if theyparticipate in any National Labor Relations Boardproceedings.(d) In any like or related manner interferingwith, restraining,, or coercing employees in the ex-ercise of the rights guaranteed them by Section, 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request, bargain collec-tivelywith the Union as the exclusivebargainingrepresentative of its employees in the followingunit appropriate for the purposes of collective bar-gaining andabide by the terms of its collective-bar-gaining agreement with the Union.All production and maintenance employeesemployed by the Company at its Montevallo,Alabama facility, but excluding all office cleri-cal employees, guards, and supervisors as de-fined in the Act.(b) -Pay the April 1986wage increases,' called forin the collective bargainingagreementwith theUnion retroactive to the effective date set forth inthe agreement. Such monetary amounts are to becomputed in the manner set forth in the remedysection of the judge's decision.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel' records and reports,and all other records necessary to analyze theamount of backpay `due under the terms of thisOrder.(d)Post at its facility in Montevallo, Alabama,copies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gionalDirector for Region 10, after being signedby the Company's authorized representative, shallbe posted by the Company immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Company to ensure'iIf thisOrder is enforcedby a judgmentof a United States court ofappeals, the words in the notice reading "Postedby Order of the Nation-al LaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLabor RelationsBoard."283 NLRB No. 74 VULCAN TRAILER MFG. CO.481that the notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.APPENDIXNOTICE TO EMPLOYEES.POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights:To organizeTo form, join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOTfail to grantthe April1986 wageincreases called for in our 15 April 1985 to 14April 1988 collective-bargaining agreement withthe Union.WE WILL NOT fail and refuse to abide by theterms and conditions of our collective-bargainingagreement with the Union.WE WILL NOT threaten and refuse to recognizetheUnion as the exclusive representative of ouremployees in the unit described below.WE WILL NOT threaten our employees with un-specified reprisals if they participate in any Nation-al Labor Relations Board proceedings.WE WILL NOT ' in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request, bargain col-lectivelywith the Union as the exclusive bargain-ing representative of our employees in the follow-ing unit appropriate for the purposes of collectivebargaining:All production and maintenance employeesemployed by the Company at its Montevallo,Alabama facility, but excluding all office cleri-cal employees, guards, and supervisors as de-fined in the Act.WE WILL abide by the terms of our collective-bargaining agreement with the Union, and WEWILL grant the wage increases called for in ourcollective-bargaining agreementwith the Unionretroactive to the date called for in that agreement.VULCAN TRAILER MANUFACTURINGCO.,INC.AND ITS ALTER-EGOVULCAN SOLID WASTE, INC. ANID ITSALTER-EGOPREFERREDSOLIDWASTE SYSTEMS AND TTS ALTER-EGOTHE VULCAN COMPANYVirginia L. Jordan, Esq.,for the General Counsel.C.V. Stelzenmuller, Esq. (Burr & Forman),of Birming-ham, Alabama, for Respondent.George C. Longshore, Esq.,ofBirmingham,Alabama, forthe Union.DECISIONWILLIAM N. CATES, Administrative Law Judge. Thiscase wastried at Birmingham, Alabama, on 17 Septem-ber 1986.11 The charge in this case was filed by Interna-tionalBrotherhood of Boilermakers 'Local Lodge 583(theUnion) on 25 April and amended on 6 June. Thecomplaint, which issued on 9 June, was amended at trial.The complaint, as amended, alleges that Vulcan TrailerManufacturingCo., Inc.2 (Trailer) and its alter-egoVulcan Solid Waste, Inc. (Solid Waste) and its alter-egoPreferred Solid Waste Systems (Preferred Waste) and itsalter-ego The Vulcan Company3 (Vulcan)are affiliatedbusinesseswith common ownership, common officers,common directors,common management,interrelatedoperations, and common control of 'labor, relations, andare by virtue of that relationship alter egos of each otherand responsible for the unfair labor practices. 1 shallhereinafter refer to all the alter egos jointly as the Com-pany.The complaint alleges that all production andmaintenance employees employed by the Company at itsBessemer,Alabama facility, but excluding all office cleri-cal employees, guards, and supervisors as ' defined in theAct constitutes a unit appropriate for the purposes ofcollective bargaining within themeaning ofSection 9(b)of the' Act. It is alleged that the Union was certified on12 February 1973 as the exclusive collective-bargainingrepresentative of all the employees in the above-de-scribed unit and that the Union has been and is the repre-sentative of a majority of the employees in that unit. It isfurther alleged that since about 1973 the Company andthe Union have been parties to successive collective-bar-gaining agreementswith, themost recentagreementbeing effective from 15 April 1985 until 14 April 1988. ItiAll dates herein after are 1986, unless otherwise indicated,2The name of the Respondent appears as amended at trial.aCounsel indicates in his posttrial brief that no appearance is made onbehalf of"The Vulcan Company" inasmuch as ii is not a corporation orlegal entity separate from the other companies but is a fictitious name.Counsel filed an answer (without waiving proper service of the chargesor complaint and without consenting to jurisdiction),participated in apretrial conference,and filed a posttrial brief; however,neither he norany representative of the companies appeared at the trial herein. Counselasserts in his posttrialbrief that Vulcan TrailerManufacturingCo., Inc.and Vulcan Solid Waste, Inc. "elected"not to participate in,the teal, andthat Preferred Solid Waste Systems had no notice of the hearing. 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis allegedthat-pursuant to the most recent collective-bar-gaining agreementthe employees in labor grades 1, 2,and 3 were on 5 April to have received a 25-cent-an-hourwage increase.It is allegedthat the Company failedand refused to grant thewage increases. It is also allegedthat the Company has since about 15 April refused toabide by the terms and conditions of its most recent col-lective-bargaining agreement with the Union. The com-plaint'allegesthat such failures on the part of the Com-pany violate Section 8(a)(5) of the Act. It is also allegedthat the Company about 9 March, through its supervisorand agent, Stanley Gaines, threatened employees itwould refuse to recognize the Union as the exclusiverepresentative of the employees in the above-describedunit.It is further alleged that the Company, through itssupervisor and agent,Michael Skeya, about 28 Aprilthreatened employees it would take unspecified reprisalsagainst them if they participated in any Board proceed-ings.The Company denies that Trailer, Solid Waste, andPreferredWaste are alter egos of each other and deniesthat any such- entity as Vulcan exists. The Companyraised other affirmative defenses and denied the commis-sion of any unfair labor practices. All parties were af-forded full opportunity to appear,to examineand cross-examine witnesses,and to argue orally. Briefs, whichhave been carefully considered, were filed on behalf oftheGeneralCounsel . and the Company (specificallyTrailer, SolidWaste, and Preferred Waste).On the entire record, including my observation of thewitnesses and their demeanor, I make the following4FINDINGS OF FACT1. JURISDICTIONIt is admitted that Trailer is5 an Alabama corporation,with an office and place of business located at Bessemer,Alabama, where it is engaged in the manufacture of flattrailers,low-bed trailers,and log trailers.It is admittedthatTrailer,during the past calendar year,purchasedand received,at its Bessemer,Alabama location suppliesvaluedin excess of $50,000-directly from suppliers locat-ed outside the State of Alabama.Accordingly, I findTrailer :is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.4 The onlywitnessesto testify here, Jerry Chambleeand HooverWilson,were bothcalled by the GeneralCounsel.No witnesses werecalled by the Unionand as is earlier indicatedthe Company did notappear at the trial. Icarefully observedChamblee and Wilson as they tes-tified,and theyappeared to be attemptingto describethe events aboutwhich theytestified as honestly as possible.Their testimonyis supportedby otherrecord evidence: Accordingly, I credit theuncontradicated testi-mony of Chamblee and Wilson.S'The Companyin its answer and posttrialbriefcontendsTrailer hasbeen out of business since 6 March, 'but admits it was subject to theBoard's jurisdiction at least until that date.The Companyin its posttrialbriefdescribesTrailer,,as a corporation undergoing reorganization inChapter 11 bankruptcyproceedings.A decision on the alterego status ofthe related companieswill resolveall questionsof jurisdiction. I note theCompanyin itsanswer,admitted thatSolidWasteis,and has been for anumber of years,an Alabamacorporation.II.LABOR,ORGANIZATIONThe complaintalleges, the evidence establishes, and itis admittedthat the Union is a labor organization withinthe meaningof Section 2(5) of the Act.III.BACKGROUND AND OPERATIVE FACTSTrailer was founded in 1953 as a trailer repair/servicecompany operated by and for the benefit of Deaton, Inc.,a Birmingham, Alabama based trucking company.6 As aresultof Trailer's repair expertise, it soon thereafterbecame an original manufacturer of specialty type trail-ers. In 1968 Deaton, Inc. moved its operations to Ensley,Alabama, and Trailer moved as well. In 1969 Deaton,Inc. and Trailer were acquired by Expeditor Systems,Inc.On 2 February 1973 the Board conducteda secret-ballot election among the production and maintenanceemployees of Trailer, and on 12 February 1973 theBoard certified the Union as the collective-bargainingrepresentative of those employees. Since approximately1973 the parties have been parties to successive collec-tive-bargaining agreements.' -In 1978 Expeditor Systems, Inc. was- acquired by OldDominion Freight Lines, a common carrier truckingcompany. In 1978 Trailer built a new, plant atBessemer,Alabama, and moved 'into its new facility in December1979.Trailerwas purchased by and became a whollyowned subsidiary of Interstate Transportation Productsand Sales Co. Inc. in 1963. InterstateTransportation Pro-duction and Sales Co., Inc. is in turn a wholly ownedsubsidiary of Meansco, Inc. Meansco, Inc. is owned byWalter Jurek (25-percent shareholder), Andrew Jurek(50-percent shareholder), and Owens -(25-percent share-holder).Andrew Jurek (A. Jurek) and Owens are theonly directors of Trailer and they share responsibility forthe management and operation' of Trailer. A. Jurek is re-sponsiblefor Trailer'soperationsand production, whileOwens is responsible for the financial and accounting as-pects of the. Company. Preferred Waste was purchasedby and is a part of Meansco's corporate -structure. Pre-ferredWaste was purchased from the Heil Company inthe early part of 1984 so Trailer could and thereafter didmanufacture solid waste disposal equipment. PreferredWaste was utilized-as the selling company for the solidwaste containersthatTrailermanufactured. Employeeand Grievance Committee Chairman Jerry Chamblee(Chamblee) testified Trailer sold the solid waste disposalequipment under the name Preferred Waste or Solid6 Thebackgroundfor Traileras well, as the information on the corpo-rate structureof thevarious companies herein has been taken not onlyfrom the record testimony,but from the Modified Disclosure Statementand related documentsfiled byTrailer on 11,March in the United StatesBankruptcyCourt forthe Northern District,of Alabama,Southern Divi-sion `in the matter ofVulcan'TrailerManufacturing Company,Inc.,BKNo. 85-3205The Modified Disclosure Statement was signedby TrailerTreasurer John B.Owens(Owens).The court-filed documents may beused as evidence regarding the corporate structure of certain of the com-panies herein inasmuch as the documentsconstituteadmissionsby a partyopponent within the meaningof Federal Rules ofEvidence801(dX2)(A)and/or (D).'The lmost recentcollective-bargaining,agreementwas effective from15 April1985until 14 April1988,inclusive. VULCAN TRAILER MFG. CO.483Waste, but labeled it with the Trailer logo.For approxi-mately the past 2-1/2 years all the speciality trailers andsolidwaste disposal equipment manufactured by thecompanies has been manufactured by the production andmaintenance employees that are represented by theUnion.During the-April 1985 negotiations for the most recentcollective-bargaining agreement,the Union asked Trailerif any new job classificationswere needed as the produc-tion and maintenance employees manufactured the solidwaste disposal equipment.Chamblee, who was one ofthe Union's 1985-negotiating committee members,credi-bly testified:[W]e were talking about adding some language thatwould cover these [solid waste disposal]productsand all by name.And . . . manager David Sullivan[who represented]the company at [the]negotiations.. told us the Preferred and Solid Waste, all thoseload loaders and compactors employees would becovered under the current contract.He said there was not need for any new language.He said all it is it's just a different product. He saysit'snot'really a different company,just a differentproduct.They're one in the same.And we at that point agreed not to add any otherlanguage."On 23 May 1985 Trailer filed for bankruptcy underChapter 11, Title 11, of the United States Code "Bank-ruptcy Code."Trailer's original plan of reorganizationwas rejected.On 5 March Trailer filed a modified planof reorganization with the Bankruptcy Court.The modi-fied plan of reorganization contained no provision con-cerning the collective-bargaining agreement betweenTrailer and the Union.9The modified plan of reorganiza-tion,a liquidation plan, called for the transfer of all assetsto Solid Waste after disbursement was made to adminis-trative creditors,secured creditors,and unsecured credi-tors.' °Under the plan SolidWastewas to pay Trailerthe fair market value for the property transferred to it.Additionally,the plan called for Solid Waste to move(with the Trailer assets) to a smaller location,merge withPreferredWaste,and produce solid waste disposal equip-ment as well as specialty trailers.On 21 May BankruptcyJudge Fulford confirmed Trailer's modified plan of reor-ganization as summarized.Chamblee credibly testified that on 9 March (4 daysafter Trailer filed its modified plan of reorganization) Su-pervisor Stanley Gaines" (Gaines or Supervisor Gaines)8 International Union Representative Hoover Wilson(Wilson)corrobo-rated Chamblee's testimony as outlined above.8Later, on 9 July Trailer applied to the Bankruptcy Court for anorder approving the rejection of its collective-bargaining agreement withthe Union.United States Bankruptcy Judge Clifford Fulford(BankruptcyJudge Fulford)denied Trailer's application in an order dated 19 August.In reVulcan Trailer Mfg.Co, Case 85-3205, United States BankruptcyCourt for the Northern District of Alabama, Southern Division.toUnsecured creditors were to receive 15 percent of Solid Waste'spreferred stock11According to the undisputed and credited testimony of Chamblee,Games directed the work force in the fabrication department to includesigning the employees'work forms and initialing their timecards:Gainescalled the fabrication department employees around hisdesk and told them he had just come from a meetingwith Plant Manager Michael Skeya and added: "[T]hecompany was planning on moving.And ... the unionwould not be welcomed to go...that they didn'tintend to put up with union problems."'Chamblee askedwhy the Union was not going and Gaines told him hewould have to ask Plant Manager Skeya that question.Gaines told the employees he did not know when themove would be accomplished.Chamblee testified he and Wilson met with Plant Man-ager Skeya on 13 March to discuss a third step griev-ance.12 After the grievance matter was discussed,Wilsonasked Skeya if it was true that Trailer was planning onmoving and if there was such a plan,would all the em-ployees be going,would the Union be welcome, andwould there still be a pension plan for the employees.PlantManager Skeya said, they were moving but theyhad no intention whatsoever of taking the Union withthem to the new location. 'Skeya said the Company washaving problems and had to take care of itself.Skeyatold, Chamblee and Wilson that Trailer"had gone out ofbusiness. . . [that]...there would be a new company"that "they were moving to Montevallo [Alabama] andthe best qualified employees would be allowed to gowith him but they would not take any union to Monte-vallo."-'Thereafter,on 9 April Wilson learned from ChambleethatTrailer'smanagement was having "one-on-one"meetings,at the plant with unit employees. Wilson tele-phoned Plant Manager Skeya and asked about the meet-ings'and asked Skeya if the Company was going to paythe contractually called for 5 April wage increases.13Skeya acknowledged meeting with the employees and in-dicated the Company was not going to pay the wage in-creases called for in the collective bargaining agreement.Skeya agreed to meet with Wilson on 15 April to discussmatters.PlantManager Skeya met with Wilson and Chambleeon 15 April in the conference room at the plant. Skeyaagain stated they would be taking the best qualified em-ployees with them to Montevallo,but added there wouldbe no contract and no union there.' Skeya also said theywould not pay the wage increases called for in the col-lective-bargaining agreement.Wilson testified:I questioned [Plant Manager Skeya] about continu-ing to represent the people,I toldhim I thought hewas in violation and he said, no,there would be nounion there;that they would have some sort of in-house union that he would talk with his employeescould grant employees time off and had the authority to discipline themup to and including discharge.Other supervisors at the Bessemer locationwere Gary Marsh and Timmy Parker.la Skeya was not the highest level management representative at theBessemer location. Owners Owens and A.Jurek had their offices there,with A. Jurek having overall responsibility for plant operations andOwens overseeing the financial and accounting aspects of the Company.13The parties' most recent collective-bargaining agreement (effective15April 1985 to 14 April 1988 inclusive),Exh. B,p. 30, calls for certainspecifically set forth wage increases to be implemented by the Companyon 5 April. 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDabout [it] once he got there . . . I told him . . . I.thought he was wrongand Iintended to filecharges with the National LaborRelations,Board.Wilson testified that ended the conversation. He indicat-ed he had not had any furtherdiscussionswith PlantManager Skeya since that time.Wilson testified that union dues have not been checkedoff by the Company since March and he added the wageincreasescalled for in the collective-bargaining agree-ment were never paid.Within a day or two of the above-described 15 Aprilmeeting between Skeya, Wilson, and Chamblee, Traileremployees were given a letter from A. Jurek and Owensdated 15 April and written on "Vulcan Solid Waste Sys-tems" stationery,14 that read in part as follows:Almost everyone has questions about who weare,who do I work for, the move fromBessemer,wages,vacations and the like. This will attempt toanswer the most frequently asked questions.As of now, we, all work for Vulcan Solid WasteSystems, a company started two years ago in 1984.Any time you had with Vulcan Trailer will, howev-er, roll over to Vulcan Solid Waste.Vulcan SolidWaste is the same company thatsellsTransfer Trailers, Load Luggers and Compac-tors that have been made by Vulcan Trailer thesepast two years. Now, Vulcan Solid Waste has-become the manufacturer, too.In order to settle Vulcan Trailer's bankruptcy,the company agreed to liquidate its inventories andcustomer receivables. The money from this liquida-tion will be paid-to Vulcan Trailer creditors. A f ir-ther condition of the bankruptcy settlement requiresthatwe vacate this plant-which was always toobig for our needs.We intend to . continue manufacturing VulcanTrailers because we have a 33 year history'of build-ing quality products for the trailer industry. Theprincipal difference is that Vulcan Trailers will nowbe built by Vucan Solid Waste in a new plant. Sametrailers-new plant.Trailer orders have reached the lowest point inthe past ten years. We do not expect any further re-duction. In fact, we expect steady, perhaps increas-ing orders of the specialty trailers that earnedVulcan' an enviable reputation.We build a qualityproduct.Oders for waste handling equipment, areextreme-lypromising.We plan to increase work and your job is secure.The new plant;, in Montevallo, is expected to beready for occupancy in late April. We will bemoving production first and then the office staff,There will be some obvious dislocations, in produc-tion which we hope to keep to a minimum. We alsohope for maximum effort on everyone's part tocomplete the move smoothly and economically. Ifyou've got some ideas on ways to save money,speak up now.We will be using some of the same equipment,fixtures, jigs, and so on that we have here,Theywill simply move with us.Wages at the new plant will continue at thepresent rate. Owing to the phase-out of the corpora-tion known as Vulcan Trailer Manufacturing Co.,Inc., there is no contract between the present unionand the new company. (The old company, VulcanTrailer, ceased to exist as a wage payer in Marchby court order).Vulcan SolidWaste has no pension plan. Wehave no union, dues either, which is a substantialsavings for you.All policies concerning vacation at Vulcan Trail-er will continue at Vulcan Solid Waste, and all timeearned at Vulcan Trailer for vacations will roll for-ward to the new company.Finally, all employees with a year of service(either with, Vulcan Trailer or Solid ,Waste) will begiven three personal holidays to use, with full, pay,any time they wish.,,As is reflected elsewhere in this decision, the Unionfiled the charge giving rise to the instant case on 25April.Chamblee testified, that when Trailer received itscopy of the charge15 Plant Manager Skeya came out inthe plant area with the charge and asked him what heknew about it. Chamblee told Skeya that Skeya knew asmuch about the charge as Chamblee did. Skeya askedwhat the charge was based on. Chamblee told him it wasbased on the things that he, Skeya, and Wilson had dis-cussed in their meeting on 15 April. Plant ManagerSkeya told Chamblee he felt it would be in Chamblee'sbest interest if he did not get involved in the case.Chamblee told Skeya it was "a sticky situation" for him,but he intended to testify because he had been asked to,and he intended to tell the truth to the National LaborRelations Board. Skeya told Chamblee he understood thesituation and ended the conversation.Chamblee testified that during April and May specialtytrailer sales were "a little slack," but unit employees con-tinued to make solid waste disposal equipment. Chambleestated they started moving to the new facility in Monte-vallo,Alabama, during the next few months. In that14The address on the stationery was 300 Industrial Parkway, Besse-mer, Alabama. The stationery reflects in trademark style that it was for-merly Heil Preferred Systems.15 The return receipt for the 25 April charge reflects it was received atTrailer on 28 April. VULCAN TRAILER MFG. CO.regard Chamblee testified: "I believe it was the fittingand welding area that started to move first. They startedbreaking down their equipment and loading it on trucksto be shipped to ,Montevallo."Chamblee asserts produc-tion continued all during this transition time,but that itwas at "Fa very light flow." Chamblee stated one sectionwould keep working while other sections were brokendown for the move to the new facility. Chamblee credi-bly testified the move to the new facility was completearound 1 August. Chamblee stated that 18,of the 20 pro-duction and maintenance employees, and 11 of the 12clerical employees employed at the new facility had beenemployed at the oldBessemer,,Alabama location and hadsimply transferred to the new facility. Chamblee, testifiedthe same supervision that had been utilized at the Besse-mer location was utilized at the new facility, namely,PlantManager Skeya and Supervisors Gaines, Parker,andMorris.Chamblee also stated that A. Jurek andOwens performed the same functions at the new facilitythat they had at the old Bessemer location.Chambleetestified that all the, equipment utilized at the new Mon-tevallo facility came from the old Bessemer location.Chamblee testified that some of the raw materials andsupplies utilized at the new facility came from the oldBessemer location while others were delivered to thenew location by the same suppliers that had supplieditems at the old location. Chamblee stated the same prod-ucts-solid waste disposal equipment and specialty trail-ers-were, and still are, being built at the new facilitythat had been built at theBessemerlocation.16IV. GOVERNING PRINCIPLES,ANALYSIS, ANDCONCLUSIONSIn considering whether an alter ego relationship exists,the Board stated in O.Voorhees Painting Co.,275 NLRB779 fri.3 (1985), that the standards set forth inFugazyContinental Corp.,265 NLRB 1301 (1982), enfd. 725 F.2d1416 (D.C.' Cir. 1984), were the properonesto apply. InFugazy Continental Corp.the Board held at 1301:In determining, whether [one employer] is thealter egoof -[another employer]; we must consider anumber of factors, no one of which, taken alone, isthesine qua nonofalter egostatus.Among thesefactors are: common management and ownership;common business purposes,- nature,of operations,and supervision; common premises and equipment;-common customers, i.e.,whether the employersconstitute "the same business in the samemarket;"as well as the nature and. extent of the negotiationsand formalities surrounding the transaction.-Wemust also consider whether the purpose behind thecreation of the allegedalter 'egowas legitimate orwhether, instead, its purpose was to evade responsi-bilities under the Act. [Footnotes omitted.]TheFugazy ContinentalCorp.,supra,standards appear tohave been adopted from an array of earlier Board and16Additionally, Chamblee testified that from April until the date ofthe'trial herein he had received various paychecks from the Companysome, for example,with the name Trailer crossed out and the name SolidWaste typed in and others from "The Vulcan Company."485court decisions, particularlyCrawford Door Sales Co., 226NLRB 1144 (1976). Not all of these indicia listed aboveneed be present to find that an alter ego relationshipexists.See, e.g.,Blake Construction Co.,245 NLRB 630,634 (1979), enf. granted in part and denied in part onother grounds 663 F.2d 272 (D.C. Cir. 1981). In examin-ing the question of common ownership in alterego situa-tions,the Board only looks, for, "substantially -identicalownership."See,e.g.,Advance Electric,268 NLRB 1001,1004 (1984). The Board-inAll Kind Quilting, Inc.,266NLRB 1187 fn. 4 (1983), noted that an alter ego relation-ship could exist even with no evidence of common own-ership being, present at all. Any employer that is found tobe an alter ego of another is bound by any collective-bargainingagreement executed by the other. E.G. Sprin-kler Corp.,268 NLRB 1241 (1984), andNLRB v. TricorProducts,636 F.2d 266, 269-270 (10th Cir. 1980).Applying the above standards and principles to thefacts herein, I conclude that a preponderance of the evi-dence shows that each of the four companies named inthe complaint, as amended, are alter egos of each other.Common ownership of these companieshas been dem-onstrated.Meansco, Inc., which is owned by WalterJurek and A. Jurek; and Trailer as well as PreferredWaste are owned by Owens. At certain relevant timesTrailer manufactured and Preferred Waste sold the itemsproduced by the companies. After the liquidation ofTrailerwas accomplished under the guidance of theBankruptcy Court, Solid Waste became thecompanies'manufacturingarm and it,merged with Preferred Wasteto continue to produce specialty trailers and solid wastedisposal equipment. The employees - that had previouslyworked for Trailer began to be paid by Solid 'Waste andthose same employees were informed by A. Jurek andOwens in writing that they, as of mid-April, worked forSolidWaste. Although the exact status of Vulcan is notclear in this record, it is being utilized as the companythat pays the employees their wages.'" Simply stated,the three owners of Meansco, Inc. own Trailer, SolidWaste, PreferredWaste, and Vulcan, if Vulcanexists asa separate corporate entity. The evidence ,-is conclusivethatA. Jurek was and/or is responsible for Trailer's,SolidWaste's,Preferred,Waste's, and Vulcan's oper-ations and production; and Owens was and/or- is respon-sible for the' financial and accountingaspectsof those en-tities.Those two individuals' responsibilities are the sameat the Montevallo facility as they had been at the Besse-mer location. Simply stated, the management structure ofthese entities has not changed from the beginning to thepresent. It is quite clear the -same business purpose hasexisted throughout, at Bessemeras well as atMontevallo.The nature of the operations, althoughsmaller in size atMontevallo, is identical to that which had been,'at: theBessemer location. Supervision for the various companieshas been the same at both locations (namely, Plant Manager Skeya and Supervisors Gaines, Marsh, and Parker).All the equipment used at the Montevallo facility was17 If Vulcan is not a corporation or legal entity separate from Trailer,Sohd Waste, and Preferred Waste but is a "fictitious name" as contendedby company counsel,then that matter can be resolved with the Board,adnumstratively,or at the compliance stage herein. 486DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDbrought there from theBessemerlocation.The custom-ers, throughout the history of the companies, have re-mained the same.Some of theraw materialsand suppliesused at the Montevallo facility were brought from theBessemer location.Additional supplies andraw materialshave been supplied bythe same suppliersthat previouslyserviced the Companyat its Bessemerlocation. The em-ployees at the Montevallo facility-productionand main-tenance as well as clerical-came almostexclusivelyfrom the work force at theBessemerlocation.-Although there is some evidence that tendsto suggestthe owners of Trailer had legitimate reasons for estab-lishing certain of the alteregos,the evidence is over-whelming that they created the alter egos in order toevade their responsibilities under the Act. A number offactors persuade me that the owners of Trailer took theactions they did because of antiunion sentiments and inorder to avoid their obligations under the collective-bar-gaining agreementwith the Union. For example, Super-visorGaines 1 s told the fabrication department employ-ees that Trailerwas movingfromBessemertoMonte-vallo and the Union would not be welcome to go with itbecause they did not intend to put up with union prob-lems.19PlantManager Skeya told Wilson that Trailerwas -going to move to its new location, and the Unionwould not be -welcome or recognized at the new locationbecause the Company.had problems and had to take careof itself. Skeya told Wilson there would be no contract,no union, and no called-for wage increases at the new, lo-cation. Plant Manager Skeya also told Wilson the Com-pany would form its own in-house union at its new loca-tion.That Trailer took the actions it did in order toescape its obligations under the Act is also demonstratedby the fact it discontinued payment of union dues-check-off and refused to pay the contractually called-for wageincreaseseven before the bankruptcy court approved itsmodified plan of reorganization. Instead of granting thecontractually called forwage increases,Trailer trans-ferred its employees to the payroll of Solid Waste andthen stated it had no obligation to pay the increasedwages or deduct union dues. The bankruptcy courtnever ,granted Trailer's belated request to reject its col-lective-bargainingagreementwith the Union.Based on all the above factors, I am persuaded thatTrailer, SolidWaste, Preferred Waste, and Vulcan are allalter egos of each other and are all liable for all unfairlabor practice violations found, herein.2 0 Inasmuch as the18 The evidence clearly establishes that Gaines is a supervisor withinthe meaning of the Act. He had and exercised certain indicia of supervi-sory status For example, he directed the fabrication work force, grantedtime off, and disciplined employees up to and including discharge.19 I find, as alleged in -the complaint,, that Games' remarks constituteda threat that the Company would refuse to recognize the Union as theexclusive bargaining representative of its production and maintenanceemployees.20 Trailer's, SolidWaste's, and Preferred Waste's contention that dueprocess was not afforded them because they were not all served with thecharge and/or complaint ' herein is without merit. The record reflectsservice was perfected on Trailer. The Board has held that where a com-plaint and charge have been served on one alter ego it constitutes serviceon all entities found to be alter egos of the company receiving properservice of the relevant documents SeeSturdevantRoofing Co,238NLRB 186, 188 (1978), enfd. in pertinent part 636 F.2d 271 (10th Cir1980).Company (Trailer, SolidWaste, PreferredWaste, andVulcan jointly) failed and refused about-5 April to grantthe contractually called forwage increases,itviolatedSection 8(a)(5)'of the Act. Likewise, when the Companyabout 15 April failed and refused to abide by the termsof its most recent collective-bargainingagreement withthe Union it also violatedSection 8(a)(5) of the Act.Finally, I find Plant Manager Skeya threatened em-ployee Chamblee with unspecifiedreprisalswhen- he toldChamblee in late April after the Union had filed a chargewith the Board that it would be in Chamblee's best inter-est not to get involvedin the case.The remark wasmade by a high level member of management and oc-curred at a time when the Company was committingother unfair labor practices.No 'valid or justifiablereason wasadvancedor' suggestedfor Skeya's conduct.Accordingly, I find Skeya'scommentsviolated Section8(a)(1) of the Act. SeeS & R Sundries,272 NLRB 1352fn. 2 (1984).-CONCLUSIONS OF LAW1.Vulcan TrailerManufacturing Co., Inc., VulcanSolidWaste, Inc., Preferred SolidWaste Systems, andtheVulcan Company (jointly the Company) are alteregos of each other and constitute an employer engagedin commerce -within the meaning of Section 2(2),, (6), and(7) of the Act.2.International Brotherhood of Boilermakers, LocalLodge 583 is a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees em-ployed by the Company at its Montevallo, Alabama fa-cility, but excluding all office clerical employees, guards,and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since 12 February 1973 and at all times material, theUnion has been the duly designated collective-bargainingrepresentative of the employees in the above-describedunit.5.The Company violated Section 8(a)(5) of the Act byfailing and refusing since about 5 April to grant the wageincreases called for in its collective-bargaining agreementwith the Union, and by failing and refusing since about15April to abide by the terms and conditions of its col-lective-bargaining agreement with the Union.6.The Company violated Section 8(a)(1) of the Actwhen- about 9 March it threatened its employees that itwould refuse to recognize the Union as the exclusiverepresentative of its employees in the unit describedabove, and when about 28 April it threatened its employ-ees 'with unspecified reprisals if they participated in anyBoard proceedings.7.The unfair labor -practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYIt having been found that the Company has engaged incertain unfair labor practices, I recommend that it be re-quired to cease and desist therefrom and take certain af- VULCAN TRAILER MEG. CO.487firmative actions necessary to effectuate the policies ofthe Act.Inasmuch as I have foundthe. Companyviolated theAct by failingand refusingto abide bythe terms of col-lective-bargaining agreementwith the Union,I shall rec-ommend that it be required to recognize and, on request;bargain collectively with the,Union as the exclusive bar-gaining representative of its employees in the appropriateunitdescribedin this decision and that itabide by theterms of the collective bargaining agreement it has withthe Union. Likewise,inasmuchas the Companyviolatedthe Act by failingand refusing to grant theApril wageincreases called for in its collective-bargaining agreementwith the Union,I shall recommendthe Company be or-dered to grant such wage,increases retroactive to the ef-fective date set forth in the collective-bargaining agree-ment.Such monetary amounts are to be computed in ac-cordance'with the Board'sdecision inWe ProtectionService,183NLRB 682 (1970),with interest thereon asprescribed inFlorida Steel Corp.,231 NLRB 651 (1971).It is also recommended that the Company be ordered topost the notice to employees attached heretoas "Appen-dix" for a period of 60 consecutive days in order thatemployees may be apprised of their rights under the Actand the'Company's obligation to remedy its unfair laborpractices.[Recommended Order omitted from publication.]